UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-23575 COMMUNITY WEST BANCSHARES (Exact name of registrant as specified in its charter) California 77-0446957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Pine Avenue, Goleta, California (Address of principal executive offices) (Zip Code) (805) 692-5821 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x YES oNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo Number of shares of common stock of the registrant outstanding as of November 9, 2012: 5,989,510 shares TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED INCOME STATEMENTS 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 5 CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY 6 CONSOLIDATED STATEMENTS OF CASH FLOWS 7 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 8 The financial statements included in this Form 10-Q should be read in conjunction with Community West Bancshares’ Annual Report on Form 10-K for the fiscal year ended December 31, 2011. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 34 ITEM 3. QUANTITATIVE AND QUALITATIVE DICLOSURES ABOUT MARKET RISK (Not applicable). 49 ITEM 4. CONTROLS AND PROCEDURES 49 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 49 ITEM 1A. RISK FACTORS 49 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 52 ITEM 6. EXHIBITS 52 SIGNATURES 54 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Community West Bancshares Consolidated Balance Sheets (unaudited) September 30, December 31, (in thousands, except shares) Assets Cash and due from banks $ $ Federal funds sold 25 25 Cash and cash equivalents Time and interest-bearing deposits in other financial institutions Investment securities available-for-sale, at fair value; amortized cost of $11,930 at September 30, 2012 and $23,350 at December 31, 2011 Investment securities held-to-maturity, at amortized cost; fair value of $13,637 at September 30, 2012 and $16,067 at December 31, 2011 Federal Home Loan Bank stock, at cost Federal Reserve Bank stock, at cost Loans: Loans held for sale, at lower of cost or fair value Loans held for investment, net of allowance for loan losses of $15,055 at September 30, 2012 and $15,270 at December 31, 2011 Total loans Foreclosed real estate and repossessed assets Premises and equipment, net Other assets Total assets $ $ Liabilities Deposits: Non-interest-bearing demand $ $ Interest-bearing demand Savings Time deposits Total deposits Other borrowings Convertible debentures Other liabilities Total liabilities Stockholders' equity Preferred stock, no par value; 10,000,000 shares authorized; 15,600 shares issued and outstanding Common stock, no par value; 20,000,000 shares authorized; 5,989,510 shares issued and outstanding at September 30, 2012 and December 31, 2011 Retained earnings Accumulated other comprehensive income, net 42 Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes 3 Table of Contents Community West Bancshares Consolidated Income Statements (unaudited) Three months ended Nine months ended September 30, September 30, (in thousands, except per share amounts) Interest income Loans $ Investment securities and other Total interest income Interest expense Deposits Other borrowings and convertible debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Other loan fees Gains from loan sales, net Document processing fees 99 Loan servicing, net 90 Service charges 98 Other 77 41 Total non-interest income Non-interest expenses Salaries and employee benefits Occupancy and equipment expenses FDIC assessment Professional services Advertising and marketing 59 76 Depreciation and amortization 78 93 Loss on sale and write-down of foreclosed real estate and repossessed assets Data processing Other operating expenses Total non-interest expenses Income (loss) before provision for income taxes ) ) Benefit for income taxes - ) - ) Net income (loss) $ $ ) $ $ ) Dividends and accretion on preferred stock Net income (loss) applicable to common stockholders $ $ ) $
